Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered September 13, 1996, convicting defendant, after a jury trial, of murder in the second degree (two counts), and burglary in the first degree, and sentencing him to two consecutive terms of 25 years to life and a concurrent term of 8Vs to 25 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see, *33People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determinations. On the contrary, we find the evidence to be overwhelming, particularly in view of defendant’s detailed confession to a childhood friend, where the record provides no other explanation of how the friend could have learned the precise details of the crime.
Following a Wade hearing that resulted in the suppression of a victim’s line-up identification, an independent source hearing was held and the court correctly determined that the People proved by clear and convincing evidence that the in-court identification was based on the victim’s independent observation of defendant. During the commission of the crimes, the victim had unobstructed views of the defendant’s face and his description was sufficiently specific as to establish independent source (see, People v Williams, 222 AD2d 149, lv denied 88 NY2d 1072).
We conclude that any error in the court’s rejection of defendant’s request for a missing witness charge was harmless (see, People v Fields, 76 NY2d 761). Defendant was permitted to comment in summation on the witness’s absence and, as previously noted, the evidence was overwhelming. Concur— Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.